 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY E. HOWARD,                               No. 2:16-cv-01200-TLN-KJN
12                      Plaintiff,
13           v.                                        ORDER
14    S. WILLIAMSON, ET AL,
15                      Defendants.
16

17          On November 7, 2017, the magistrate judge filed findings and recommendations herein,

18   which were served on the parties and contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. (ECF No. 36.) Plaintiff did not file any

20   objections to the findings and recommendations. On March 30, 2018, this Court adopted the

21   findings and recommendations, and granted Defendants’ Motion for Summary Judgment. (ECF

22   No. 43.) The case was accordingly closed.

23          On August 29, 2018, Plaintiff filed a document titled “Objection for the Reconsideration

24   for the Response to Defendants[’] Requests.” (ECF No. 45 at 1.) In his request, Plaintiff argues

25   that he could not comprehend the charges against him and that he was not able to obtain legal

26   papers or property. (ECF No. 45 at 4–5.) The Court construes this as a motion for

27   reconsideration pursuant to Rule 59(e) of the Federal Rules of Civil Procedure.

28          Rule 59(e) states, “[a] motion to alter or amend a judgment must be filed no later than 28
                                                      1
 1   days after the entry of the judgment.” Fed. R. Civ. P. 59(e). The Court filed its Order (ECF No.

 2   43) on March 30, 2018. Plaintiff filed the instant motion (ECF No. 45) on August 29, 2018, five

 3   months after the entry of judgment. Therefore, Plaintiff’s motion for reconsideration is untimely.

 4          Moreover, “[u]nder Rule 59(e), a motion for reconsideration should not be granted, absent

 5   highly unusual circumstances, unless the district court is presented with newly discovered

 6   evidence, committed clear error, or if there is an intervening change in the controlling law.” 389

 7   Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999). The Court has carefully

 8   reviewed the entire file, including Plaintiff’s request (ECF No. 45). The Court still finds the

 9   findings and recommendations to be supported by the record and by proper analysis. Simply put,

10   Plaintiff’s motion is untimely, and the Rule 59(e) standard is not met here. Consequently, this

11   case is closed.

12          For the foregoing reasons, Plaintiff’s motion for reconsideration (ECF No. 45) is hereby

13   DENIED. The Clerk of Court is directed to close this case.

14          IT IS SO ORDERED.

15   Dated: October 22, 2018

16

17

18
                                                 Troy L. Nunley
19                                               United States District Judge
20
21

22

23

24

25

26
27

28
                                                       2
